DETAILED ACTION
Claims 1-17 are pending and have been examined.
There are no new, nor canceled claims.
Applicant’s amendments with arguments are respectfully found to be unpersuasive. Accordingly this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s replacement drawings filed 9/6/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s amendments with arguments, see page 6, filed 9/6/2022, with respect to the objection to Claims 1, 16 and 17 have been fully considered and are persuasive.  The objection to Claims 1, 16 and 17 has been withdrawn. 
Applicant’s amendments filed 9/6/2022, with respect to the rejection of Claim 16 under 35 U.S.C. 101 have been fully considered but are respectfully found to be not persuasive.  The rejection of Claim 16 under 35 U.S.C. 101 has been maintained. 
See 35 U.S.C. 101 rejection below.
Applicant’s amendments with arguments, see pages 6 and 7, filed 9/6/2022, with respect to the rejection of Claims 1-17 under 35 U.S.C. 103 have been fully considered but are respectfully found to be not persuasive.  The rejection of Claims 1-17 under 35 U.S.C. 103 has been maintained. 
Applicant argues that the Olnick et al. and Del Forn et al. references are not data networks, but rather “power grid networks.” However, non-patent literature (provided with this Office action) entitled “Dictionary of Communications Technology” by Gilbert Held; copyright 1995 (Held), page 106 defines “data network” as “[A] system consisting of a number of terminal points that are able to access one another through a series of communication lines and switching arrangements.” Looking at the Olnick et al. primary reference, Figure 1 clearly discloses the smart meters SM1, SM2…SMN; the Monitored Equipment 134; the Incident Monitoring and Information System 102; the Scada Network 132; the Advanced Metering Infrastructure 196; the Power Outage Management System 194, etc.  {number of terminal points} depicted with two-way communication arrows {able to access one another via communication lines}. Element 108 comprises a mesh {switching network} as supported in ¶ [0033]. Therefore, the Olmick et al. reference certainly discloses a data network as defined in the art. Applicant’s specification lacks a specific definition of a “data network”, and therefore the claims are interpreted using what was known in the art at the time of filing, as disclosed by Held, explained above.
The Del Form et al. reference also fits the Held definition of data network. Fig. 1 clearly discloses at least the Service Dispatch 180, Consolidated Reports 170, Other Reporting Systems 126 and Data Storage 124, a plurality of terminals, disclosed as having two-way network communication to exchange data, hence Del Forn et al. also meet the Held criteria for data network.
Applicant argues that power grid networks are not data networks. Examiner disagrees as explained above. But for the sake of argument, if the argument that power grid networks are not data networks is maintained, the scope of the amended set of claims differs considerably from the originally-filed claims. Put another way, if Applicant were to have originally filed Claims 1-17; together with Claims 18-34 as currently amended (with the allegedly different “data networks”), then the two set of claims 1-17 and 18-34 would have been restricted. Examiner is not applying restriction by original presentation, because Examiner finds that the cited references’ networks fit the definition of data networks as defined in the art.
Based on Applicant’s arguments, it appears Applicant has a different concept of what a data network is. However, the originally-filed specification only mentions data network once, on page 19, line 10, and does not provide a clear definition for “data network.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of computer readable storage medium includes transitory signals per se, which are non-statutory. The original disclosure does no expressly exclude signals per se. Claiming “non-transitory computer readable storage medium” will cure this rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065628 A1 (Olnick et al.), in view of US 2021/0217120 A1 (Del Forn et al.); and Official Notice as indicated below.

As to Claims 1, 16 and 17, Olnick et al. disclose a method of (Olnick et al. – Abstract); a computer readable storage medium to (Olnick et al. – ¶ [0015]); and a fault monitor for (Olnick et al. – ¶ [0017]), respectively, fault monitoring in a data network (Olnick et al. – ¶ [0056]), comprising: 
receiving signals, each signal about a performance of the network at a respective location (Olnick et al. disclose the smart meters that report electrical outages and restoration signals - ¶ [0021]; and reports from consumers - ¶ [0023]); 
defining a region based on the locations specified in the received signals (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]); 
determining an estimate of the user population in the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]); and 
determining for the region, based on the estimate, a priority for one or more of fault investigation and remediation (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing {determining a priority} the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]).
Olnick et al. receives its outage and restoration signals and reports primarily from smart meters as cited above, and calls from customers reporting outages (Olnick et al. - ¶ [0023]). One could argue that smart meters are users. However, in the spirit of the Applicant’s specification which speaks to human users, Olnick et al. does not expressly disclose that the consumers are reporting outages at their own homes, but rather sometimes reporting a downed power line. However, Del Forn et al., in the same field of electric utility recovery, disclose
receiving user queries, each user query about a performance of the network at a respective location (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem/restoration information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
It would have been obvious to one of ordinary skill in the art to combine factoring human reports of outages, taught by Del Forn et al., with outages automatically reported by devices, taught by Olnick et al., in order to capture outages not automatically captured and reported by smart meters; and to verify that automatic device reported outages are not false outage signals.

As to Claim 2, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1 wherein determining an estimate of a user population in the region comprises: 
determining an estimate of a total population within the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. This is an estimate of the total population effected by the outages); and 
determining the estimate of the user population based on the estimate of the total population within the region and an estimate of the proportion of the total population that are users (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. This is an estimate of the total population effected by the outages. It is assumed that all occupants of households, dwellings, buildings, etc. are users of electricity).

As to Claim 3, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 2, 
wherein determining an estimate of a total population within the region comprises assessing the fraction of a geographical area that falls within the region and counting that fraction of a population estimate of the geographical area towards the estimate of the total population estimate within the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Prioritizing a region to service first determines a subset of the entire customer base serviced by the power company).

As to Claim 4, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 3, 
wherein the geographical area and its population estimate are specified in one of a population map and a database (Olnick et al. disclose the database - ¶ [0023]).

As to Claim 5, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein determining an estimate of a user population in the region comprises accounting for temporal variation of the population in the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Examiner takes Official Notice that as power loss conditions will change over time {temporal variation} with a change of storm activity, prioritizing where to send the remediation crews will change as well).

As to Claim 6, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the priority is an absolute, predetermined priority level (Del Forn et al. disclose the user reporting a power line down - ¶ [0002]. Examiner takes Official Notice that a downed power line is an important location event that needs absolute prioritized remediation).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 7, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the priority is relative to a further priority accorded to a further region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Examiner takes Official Notice that as power loss conditions will change with a change of storm activity, prioritizing where to send the remediation crews will change as well).

As to Claim 8, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, wherein the priority is based on at least one of: 
the number of user queries corresponding to the region in a given time period; one of the typical or estimated revenue generated by the data network in the region; a presence of an important person in the region; whether or not there is a previously-identified issue affecting the region; whether the region is one of the most popular regions in the data network; and a presence of an important location within the region (Del Forn et al. disclose the user reporting a power line down - ¶ [0002]. Examiner takes Official Notice that a downed power line is an important location that needs heightened prioritized remediation).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 9, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the data network is a communications network (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center via cellular service 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 10, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries are user reports of dissatisfaction of performance of the data network (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center via cellular service 120 – Fig. 1 and ¶¶ [0026-0027]. Examiner takes Official Notice that reporting problem information is a form of reporting dissatisfaction).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 11, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries come from users of the data network, via one or more of: 
the users' electronic devices; a web-page; and a customer call centre (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 12, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries are collected in a rolling time period (Del Forn et al. disclose monitoring using a SCADA system, known in the art to be logic processors that repeated execute code that repeats itself continuously over a time period - ¶¶ [0022-0023]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 13, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 12, 
wherein the rolling time period is four hours (Examiner takes Official Notice that this is simply an obvious design choice).

As to Claim 14, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, further comprising 
the step of reporting a status of fault investigation and remediation to affected users (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 15, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 14, 
wherein the status is based on the priority level (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]. Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing {determining a priority} the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]).
The motivation and obviousness arguments are the same as in Claim 1.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444